DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 18, 2021 has been entered and considered; however, the application is not in condition for allowance because of the following reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-18 and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added subject matter, “forming one or more holes in the conductive layer” (claim 1, line 4) and “a portion of the non-conductive dielectric layer fills the one or more holes in the conductive layer” (claim 1, lines 7-8), were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the newly added claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added subject matter to claim 1 are vague and indefinite for the reasons above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 10-12, 14-18 and 21, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,039,760 to  Sagawa et al.
Regarding claim 1, Sagawa et al disclose a method for forming a contact pad on a non-conductive flexible substrate (10), comprising: applying a conductive ink (21) to a selected portion of the non-conductive flexible substrate (10) forming a conductive layer (21) and forming one or more holes (see Fig. 9B) in the conductive layer, applying a non-conductive dielectric layer (60/70) to a selected portion of the conductive layer and to a selected portion of the non-conductive flexible substrate forming an opening, above the conductive layer, in the non-conductive dielectric layer, wherein a portion of the non-conductive dielectric laver fills the one or more holes in the conductive layer (see Fig. 9D); and forming the contact pad (22) on the conductive layer (se Fig. 9E).
Regarding claim 3, Sagawa et al disclose one or more of the conductive layer or the non-conductive dielectric layer are flexible layers (see Col. 9, lines 9-11).
Regarding claims 5-8, Sagawa et al disclose the conductive ink is cured or dried (see Col. 13, lines 3-5) and is not solderable (inherent because Sagawa uses the same material as claimed; the conductive ink comprises at least one of gold, silver, tin, aluminum, copper, nickel, and cobalt (see Col. 6, lines 7-24) and the non-conductive dielectric layer (60/70) includes at least one of a polymer film and a dielectric ink (see Col. 10, lines 62-67).
	Regarding claims 10 and 11, Sagawa et al disclose the applied conductive ink includes one or more of dispensing, flat bed screen printing, roll to roll screen printing, gravure printing, inkjet printing, aerosol jet printing, or flexography printing (see Col. 7, lines 50-59) the applied non-conductive dielectric layer includes one or more of laminating, dispensing, depositing, flat bed screen printing, roll to roll screen printing, gravure printing, inkjet printing, aerosol jet printing, or flexography printing (see Col. 10, lines 62-67).
Regarding claim 12, Sagawa et al disclose forming the contact pad in the opening in the non-conductive dielectric layer includes electrolytic plating, electroless plating, or applying solderable ink (see Col. 7, lines 60-63).
	Regarding claims 14-17, Sagawa et al applying a solder paste (30) to at least one of the contact pad and an electrical connection point of an electronic component (40); placing the electrical connection point and the contact pad (22) in a position adjacent to each other, wherein the solder paste engages each of the contact pad and the electrical connection point; and heating the solder paste to electrically couple the electrical connection point to the contact pad (see Fig.7E); wherein the solder paste is at least one of SnBi and SnBiAg the solder paste includes stencil printing, jet printing, or syringe depositing (see Col. 7, lines 60-63); heating the solder paste includes a reflow process (see Col. 8, line 5).
	Regarding claim 18, Sagawa et al the non-conductive flexible substrate includes thermoplastic polyurethane (TPU), polydimethylsiloxane (PDMS), polyethylene terephthalate (PET), polyvinylchloride (PVC), polycarbonate (PC), polyethylene (PE), polypropylene (PP) or olefin (see Col 5, line 56).
	Regarding claim 21, Sagawa et al the portion of the non-conductive dielectric layer that fills the one or more holes in the conductive layer extends beyond a first surface of the conductive layer (see Fig. 7B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14-18 and 21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US 10,869,391 to Kwon et al in view of Sagawa et al.
Regarding claims 1 and 21, Kwon et al disclose a method for forming a contact pad (5) on a non-conductive flexible substrate (1), comprising: applying a conductive ink (3) to selected portion of the non-conductive flexible substrate (1) forming a conductive layer (5); applying a non-conductive dielectric layer (4) to a selected portion of the conductive layer and to a selected portion of the non-conductive flexible substrate forming an opening, above the conductive layer, in the non-conductive dielectric layer; and forming the contact pad (5) on the conductive layer (3, see Fig. 5).  
Kwon et al do not disclose forming one or more holes in the conductive layer and a portion of the non-conductive dielectric layer fills the one or more holes in the conductive layer. In the embodiment disclosed in Fig. 5, the two contact pads are formed the ends of the conductor (in Fig. 7).  
As best understood, Sagawa et al disclose the forming one or more holes in the conductive (see Fig. 7A) and fills the one or more holes with non-conductive dielectric material (see Fig. 7C) for forming contact pads (22) to ensure excellent connection reliability mounting small electronic component thereon (see Col. 2, lines 26-30).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kwon et al by utilizing the method of forming the one or more holes in the conductive and fills the one or more holes with non-conductive dielectric material as taught by Sagawa et al for providing a reliable connection between the contact pads and a small electronic component.
Regarding claims 2-3, Kwon et al disclose one or more of the non-conductive flexible substrate, the conductive layer, or the non-conductive dielectric layer are stretchable and one or more of the conductive layer or the non-conductive dielectric layer are flexible layers (see Fig. 5).
Regarding claim 4, Kwon et al disclose the flexible layers are adapted to conform to at least one of a non-planar surface and the flexible layers are continually flexible (see Fig. 5).
Regarding claim 5, Kwon et al disclose the conductive ink is cured or dried (see Col. 17, lines 50-52).
Regarding claims 6-7, Kwon et al disclose the conductive ink is not solderable (inherent because it made of the same material as claimed by Applicant) and comprises at least one of gold, silver, tin, aluminum, copper, nickel, and cobalt (see Col. 11, lines 33-45).
Regarding claim 8, Kwon et al disclose the non-conductive dielectric layer (4) includes at least one of a polymer film and a dielectric ink (see Col. 14, lines 59-67).
Regarding claim 10, Kwon et al disclose applying the conductive ink includes one or more of dispensing, flat bed screen printing, roll to roll screen printing, gravure printing, inkjet printing, aerosol jet printing, or flexography printing (see Col. 11, line 67).
Regarding claim 11, Kwon et al disclose applying the non-conductive dielectric layer includes one or more of laminating, dispensing, depositing, flat bed screen printing, roll to roll screen printing, gravure printing, inkjet printing, aerosol jet printing, or flexography printing (see Col. 14, lines 59-62).
Regarding claim 12, Kwon et al disclose forming the contact pad (5) in the opening in the non-conductive dielectric layer includes electrolytic plating, electroless plating, or applying solderable ink (see Col. 15, lines 16-21).
	Regarding claim 14-17, Sagawa et al disclose the limitations of these claims as set forth above
Regarding claim 18, Kwon et al disclose the non-conductive flexible substrate includes thermoplastic polyurethane (TPU), polydimethylsiloxane (PDMS), polyethylene terephthalate (PET), polyvinylchloride (PVC), polycarbonate (PC), polyethylene (PE), polypropylene (PP) or olefin (see Col. 10, lines 12-17 and 45-48). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon/Segawa et al as applied above and further in view of U.S. Patent Application 2007/0057022 to Mogami et al
Kwon/Sagawa et al is silent regarding the formation of the opening in the non-conductive layer. Mogami et al teaches the step of forming the opening in the non- conductive dielectric layer (13) by one or more of mechanical drilling, laser drilling, or etching (see Par. 44). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kwon/Sagawa et al by using one or more of mechanical drilling, laser drilling, or etching to form the opening as taught by Mogami et al for mounting an electronic component to the contact pad by low load (see Par. 22)

Response to Arguments
Applicant's arguments filed on 5/18/20 have been fully considered but they are not persuasive.  Applicant argued that the limitations of claim 9 is incorporated into claim 1, however claims 9 claimed one or more openings not hole as currently claimed in claim 1.
Applicant’s arguments with respect to claims 1-8, 10-18 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/September 8, 2021 		                                           Primary Examiner, Art Unit 3729